Case 7:19-cr-01484 Document1 Filed on 07/29/19 in TXSD Page 1 of 2

SA 7A LEV. VosUZy ULI WOUIPIAUI

UNITED STATES DISTRICT COURT "HES *08

 

for the JUL 29 2019
Southern District of Texas
| David J. Bradley, Clerk
“inited States of America }
Vv. )
Antonio MARTINEZ-Vargas > €ascnto. AX -/ °9- / 745 “- RA
(YOB: 1983; MX) y
) .
)
Defendants)
CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

 

 

On or about the date(s) of July 27, 2019 in the county of Starr in the
Southern District of Texas , the defendant(s) violated:
Vode Section Offense Description
21 USC 841 defendant did, knowingly and intentionally possess with the intent to
21 USC 846 distribute approximately 22.7 kilograms of cocaine, a Schedule ! controlled

substance, and did knowingly and intentionally conspire to possess with
intent to distribute with persons known and unknown approximately 22.7
kilograms of cocaine, a Schedule | controlled substance

This criminal complaint is based on these facts:

Before the United States Magistrate Judge, Southern District of Texas, 1, Gilberto Gamez, Special Agent, United States
Homeland Security Investigations, being duly sworn, depose and say the following:

See Attachment A

@ Continued on the attached sheet.
ribet 2X!
x f_ 5 a ——s
Complainant’s signature J

Gilberto Gamez Special Agent HSI Falcon Dam, TX
Printed name and title

Sworn to before me and signed in my presence.
— y
Date: rl ZF, 20 / 4 . fee. S Oa
FZ '$ 7 Cer-+ “ Judge’s signature — L

City and state: McAllen, Texas Peter E. Ormsby, U.S. Magistrate Judge
Printed name and title
Case 7:19-cr-01484 Document1 Filed on 07/29/19 in TXSD Page 2 of 2

Attachment A

On July 27, 2019, U.S. Customs and Border Protection (CBP) Officers, at the Roma, Texas Pox
of Entry (POE) reported Antonio MARTINEZ-Vargas, a Mexican National, arrived at the PGE
driving a Nissan Sentra Sedan displaying Mexican license plate XJTO22A and seeking to make
entry into the United States at which time he presented his B1/B2 visa. The CBP officer on
primary scanned the visa and received a positive hit for possible narcotics involvement. The CBP
officer continued with his inspection at which time he took a negative declaration from
MARTINEZ-Vargas for being in possession of fruits, meats, weapons, monies more than
$10,000, tobacco or drugs. MARTINEZ-Vargas was referred to secondary inspection. During
the secondary inspection CBP officers used a K-9 which altered to the presence of narcotics. The
CBP officers discovered 20 bricks wrapped in black packaging tape of a white powdery
substance weighing approximately 22.7 kilograms. The bricks were removed from the
floorboards and rocker panels of vehicle. The substance in all the packages were tested and were
positive for the presence of cocaine. MARTINEZ-Vargas was detained for further investigation.

CBP advised and requested assistance from U.S. Homeland Security Investigation (HS]), Special
Agents (SA). HSI SA Gilberto Gamez arrived to assist in the investigation. Prior to the interview
MARTINEZ-Vargas was advised of his Miranda Rights in the Spanish language, which was
witnessed by CBPO Mario Canales. MARTINEZ-Vargas stated he understood his rights and
was willing to answer questions without an attorney being present and provided the following
statement:

MARTINEZ-Vargas admitted it was his first-time transporting narcotics. MARTINEZ-Vargas
stated he knew there were drugs in the vehicle, however he did not what type of drug.
MARTINEZ -Vargas stated he going to be paid $3,000 for smuggling the drugs. MARTINEZ-
Vargas claimed he did not know the individual’s name who hired him or where he was going to
deliver the drugs. MARTINEZ-Vargas advised he was instructed to cross and drive back as if he
was going back to his home in Reynosa. During the drive back, he was to lookout for vehicle
which was going to signal him by flashing headlights and at which time he would receive further
instructions.

MARTINEZ-Vargas was arrested for Title 21 narcotics violations pending his initial appearance
before a U.S. Magistrate Judge.
